2016 WI 69

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2014AP2150-D
COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Othman M. Atta, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Othman M. Atta,
                                 Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST ATTA

OPINION FILED:         July 14, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:          BRADLEY, A. W., J. and ABRAHAMSON, J. dissent
                       (Opinion filed.
  NOT PARTICIPATING:


ATTORNEYS:
                                                                        2016 WI 69
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.     2014AP2150-D


STATE OF WISCONSIN                            :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Othman M. Atta, Attorney at Law:


Office of Lawyer Regulation,                                         FILED
            Complainant,
                                                                JUL 14, 2016
       v.
                                                                   Diane M. Fremgen
                                                                Clerk of Supreme Court
Othman M. Atta,

            Respondent.




       ATTORNEY      disciplinary      proceeding.        Attorney         publicly

reprimanded.



       ¶1   PER CURIAM.       We review the report and recommendation

of Referee James J. Winiarski approving the stipulation and no

contest plea filed by the Office of Lawyer Regulation (OLR) and

Attorney Othman M. Atta.        In the stipulation, Attorney Atta pled

no    contest   to   eight   counts   of   misconduct     as    alleged      in   the

complaint filed by the OLR.            The parties jointly recommended
that the sanction imposed be a public reprimand.                      The referee
                                                                           No.       2014AP2150-D



agreed that a public reprimand was an appropriate sanction. The

referee also recommended that Attorney Atta be ordered to pay

the    full   costs    of    this        disciplinary         proceeding,            which     are

$9,187.41 as of April 4, 2016.

       ¶2     After   careful      review        of    the    matter,      we        uphold    the

referee's findings of fact and conclusions of law and agree that

a public reprimand is an appropriate sanction.                            We further agree

that    Attorney      Atta     should       bear        the    full       costs        of     this

disciplinary proceeding.

       ¶3     Attorney      Atta     was     admitted          to     practice          law     in

Wisconsin in 1994 and practices in Milwaukee.                             He has no prior

disciplinary record.

       ¶4     On   September       15,    2014,       the     OLR    filed       a    complaint

against Attorney Atta.          Attorney Atta filed an answer on October

14, 2014.      The referee was appointed on December 15, 2014.                                The

parties' stipulation was filed on February 19, 2016.                                 As part of

the    stipulation,      Attorney         Atta    withdrew          his    answer       to     the

complaint and pled no contest to the eight counts of misconduct
alleged therein.

       ¶5     This    matter         arose            out     of      Attorney              Atta's

representation of BA-B.             In April of 2010, Attorney Atta agreed

to represent her in a divorce action and also agreed to assist

her in immigration matters involving her husband, AAN.                                 Both BA-

B and her husband were born in Jordan.                        In the spring of 2009,

the couple had discussed the possibility of divorce and AAN had

returned to Jordan, received a divorce decree there, and married
another     woman.    In     seeking       Attorney         Atta's    assistance,             BA-B
                                             2
                                                                       No.     2014AP2150-D



sought to protect herself, as well as her young daughter, from

AAN's actions.

      ¶6      Beginning     in      September           2010,       Attorney         Atta's

professional        relationship        with         BA-B     became         increasingly

personal, and the two had sexual relations.                     A consensual sexual

relationship had not existed between them prior to the                                  time

their attorney-client relationship began.                       Between April 2012

and February 2013, Attorney Atta and BA-B had numerous telephone

conversations, with a majority of the calls being lengthy and

after midnight.          In one telephone conversation, Attorney Atta

told BA-B he had strong feelings for her, discussed one day

being married to her, and discussed intimate topics.                             Attorney

Atta went to BA-B's house for dinners.                     Attorney Atta, BA-B, and

her   young    daughter     would      also     go    out    for     lunch     or    dinner

together at local restaurants.

      ¶7      Attorney Atta's personal communications, interactions,

and personal relationship with his client while he continued to

represent     her   in    her    divorce       action       created    a     conflict    of
interest on Attorney Atta's part.                    In March 2013, near the end

of the divorce proceeding, AAN accused Attorney Atta of having a

romantic    relationship        with   BA-B.          On    March     11,    2013,     AAN's

attorney      emailed    Attorney      Atta     expressing          concern     that    his

client was claiming Attorney Atta had some sort of relationship

with AB-B.      Attorney Atta responded to the email by denying that

such a relationship existed and claimed that AAN and his new

wife were spreading false rumors.


                                           3
                                                                     No.   2014AP2150-D



      ¶8    On March 12, 2013, the circuit court held a final,

stipulated hearing in the divorce case.                     Prior to the hearing,

AAN's attorney met with Attorney Atta and the judge in chambers

to discuss the concerns raised by AAN.                       The court asked the

parties to state their concerns on the record. AAN's attorney

expressed concern that there was a romantic relationship between

Attorney Atta and BA-B.          Attorney Atta responded by saying that

the allegations were "entirely without merit" and he accused AAN

and   his   new   wife   of    "going     around      the    community     trying    to

badmouth    me,   badmouthing       my    client,       alleging       that   we    are

sleeping    together,     alleging      that    my    client    is    sleeping     with

other men, and so forth."            At the hearing, the circuit court

accepted the terms of the stipulation on all issues, granted the

divorce, and ordered Attorney Atta to submit proposed findings

of fact, conclusions of law, and a judgment to the court within

30 days.

      ¶9    Attorney Atta and BA-B continued to speak after the

divorce     hearing,     but   by   May       2013,    their    relationship        had
deteriorated.     By the end of May 2013, Attorney Atta had not yet

filed the proposed findings of fact, conclusions of law, and

judgment with the court. On May 24, 2013, BA-B sent Attorney

Atta an email expressing concern that the final divorce papers

had not yet been prepared.           On May 28, BA-B wrote to the court

asking for assistance in having the paperwork completed.                       On May

31, 2013, AAN's attorney emailed Attorney Atta asking him to

advise of the status of the matter.                     Attorney Atta did not
respond for over two weeks.
                                          4
                                                                                No.     2014AP2150-D



       ¶10    On June 16, 2013, Attorney Atta responded to AAN's

attorney's         email,       saying        he    would        drop     off     the     proposed

documents      the       next    day.         On        June   18,     2013,     Attorney      Atta

forwarded his proposed findings of fact, conclusions of law, and

judgment, apologizing for the delay.                           Attorney Atta emailed BA-B

the proposed documents on July 1, explaining the changes made

and advising her on outstanding issues, including past due child

support and credit card debt.                       Without BA-B's consent, Attorney

Atta     copied         his     email,    including              the     findings       of   fact,

conclusions of law, and judgment, to his brother, Ihsan Atta.

BA-B    had   met       with    and    been        in    contact       with    Attorney      Atta's

brother.           On    July    1,     2013,       after        incorporating          subsequent

language changes proposed by both attorneys, Attorney Atta sent

the final proposed documents to the court.                              The court signed the

documents and submitted them for filing on July 16, 2013.

       ¶11    On August 8, 2013, BA-B filed a telephonic grievance

against Attorney Atta, alleging that he intentionally delayed

filing       the    divorce          documents           after     she     terminated         their
relationship. BA-B was also upset that Attorney Atta had copied

his    brother      with       the    divorce       papers,       and     she    asserted      that

Attorney Atta had taken advantage of her by engaging in a sexual

relationship with her while she was in an emotional stage in her

life.

       ¶12    On October 5, 2013, the OLR sent Atta a formal notice

of investigation asking him to respond to BA-B's allegations.

Attorney      Atta      responded        on    December          16,     2013,    claiming      the
allegations were completely false.                         He denied he and BA-B had a
                                                   5
                                                                   No.    2014AP2150-D



sexual relationship and stated that BA-B wanted to marry him and

told him if he did not agree to the marriage she would file

false      accusations    against   him.         As   to   the   late    night   phone

calls,       Attorney    Atta   said   he       regularly    conducted         business

outside of regular business hours and he knew BA-B stayed up

late.        Attorney    Atta   admitted       that   he   met   BA-B    for   coffee,

lunch, and dinner, but said he would do that with any client.

On April 1, 2014, the OLR requested supplemental information

from       Attorney   Atta   regarding     the    grievance.        Attorney      Atta

failed to timely respond.

       ¶13     The referee's March 15, 2016 report and recommendation

found that the OLR met its burden of proof with respect to the

following counts of misconduct:

       [Count One:]      By representing [BA-B] during her
       divorce matter while simultaneously engaging in a
       romantic   relationship  with  her,  [Attorney] Atta
       violated SCR 20:1.7(a)(2).1

       [Count   Two:]      By   failing   to   withdraw from
       representation of [BA-B] in a divorce proceeding
       following engagement in a romantic relationship with
       his client, giving rise to a conflict of interest,
       [Attorney] Atta violated SCR 20:1.16(a).2
       1
       SCR 20:l.7(a)(2) provides: "Except as provided in par.
(b), a lawyer shall not represent a client if the representation
involves a concurrent conflict of interest.         A concurrent
conflict of interest exists if: . . . (2) there is a significant
risk that the representation of one or more clients will be
materially limited by . . . a personal interest of the lawyer."
       2
       SCR 20:1.16(a) provides: "Except as stated in par. (c), a
lawyer shall not represent a client or, where representation has
commenced, shall withdraw from the representation of a client
if: (1) the representation will result in violation of the Rules
of Professional Conduct or other law . . . ."


                                           6
                                                  No.   2014AP2150-D


    [Count Three:]   By having sexual relations with a
    client while representing her in a divorce action,
    when no sexual relationship existed prior to the
    representation,   [Attorney]  Atta   violated   SCR
               3
    20:1.8(j).

    [Count Four:] By failing to inform the tribunal in a
    divorce proceeding of the fact of his relationship
    with [BA-B] and falsely denying such a relationship
    existed, [Attorney] Atta violated SCR 20:3.3(a)(1).4

    [Count Five:]   By informing [AAN's attorney] that he
    did not have a romantic relationship with [BA-B],
    after [AAN's attorney] specifically asked [Attorney]
    Atta whether he had a romantic relationship (both in
    email correspondence and in a meeting with the
    presiding judge, Atta violated SCR 20:4.l(a)(1).5

    [Count Six:]     By emailing the proposed Findings of
    Fact, Conclusions of Law, and Judgment to [Attorney
    Atta's   brother],    along   with   other    information
    pertaining to the representation of [BA-B], without
    [BA-B's]    consent,   [Attorney]  Atta    violated   SCR
    20:1.6(a).6



    3
       SCR 20:1.8(j) provides: "A lawyer shall not have sexual
relations with a current client unless a consensual sexual
relationship existed between them when the client-lawyer
relationship commenced."
    4
       SCR 20:3.3(a)(l) provides: "A lawyer shall not knowingly
(1) make a false statement of fact or law to a tribunal or fail
to correct a false statement of material fact or law previously
made to the tribunal by the lawyer."
    5
       SCR 20:4.l(a)(l) provides: "In the course of representing
a client a lawyer shall not knowingly:         (1) make a false
statement of material fact or law to a 3rd person . . . ."
    6
       SCR 20:l.6(a) provides:     "A lawyer shall not reveal
information relating to the representation of a client unless
the client gives informed consent, except for disclosures that
are   impliedly   authorized   in  order   to   carry   out the
representation, and except as stated in pars. (b) and (c)."


                               7
                                                                                No.   2014AP2150-D


       [Count Seven:]      By failing to provide truthful
       information   to    OLR   in   connection   with    an
       investigation, and specifically denying the existence
       of a romantic relationship with his client, [Attorney]
       Atta violated SCR 22.03(2) and SCR 22.03(6), enforced
       via SCR 20:8.4(h).7

       [Count Eight:] By failing to timely respond to OLR's
       April l, 2014 request for supplemental information,
       Atta violated SCR 22.03(6), enforced via 20:8.4(h).
       ¶14        The referee noted that before the parties reached a

stipulation, BA-B filed a civil suit against Attorney Atta in

Milwaukee County Circuit Court alleging a sexually inappropriate
relationship             between       her    and       Attorney        Atta    while    he   was

representing her in her divorce action. The referee also noted

that       he    did     not    have    the    opportunity         to    meet    or   hear    from

Attorney Atta during the course of this case, and the referee's

report and recommendation were based entirely on the written

file and the parties' stipulation and Attorney Atta's no contest

plea.

       ¶15        The referee found it significant that Attorney Atta

denied          having    any    sexual       or   inappropriate          contact     with    BA-B

until the no contest plea and stipulation were entered.                                       The
referee noted that Attorney Atta denied the allegations during

the course of the OLR's investigation of the grievance; in open


       7
       SCR 20:8.4(h) provides: "It is professional misconduct for
a lawyer to . . . (h) fail to cooperate in the investigation of
a grievance filed with the office of lawyer regulation as
required by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2),
22.03(6) or SCR 22.04(1) . . . ."




                                                    8
                                                                    No.    2014AP2150-D



court during his representation of the grievant in the divorce

case; in his answer to the OLR's complaint; and to opposing

counsel during the course of the divorce action.

       ¶16   The    referee    went    on       to   say   that    Attorney       Atta's

admitted misconduct was not limited to an inappropriate sexual

relationship with a client.            The referee said Attorney Atta also

admitted that the relationship with his client gave rise to a

conflict of interest, and he admitted failing to inform the

tribunal in the divorce proceeding about his relationship with

BA-B.     Further, Attorney Atta admitted he was not truthful when

asked by opposing counsel in the divorce case as to whether he

was     involved    in   an    inappropriate          relationship        with     BA-B.

Attorney     Atta    also     mailed   copies        of    the    proposed       divorce

documents to his brother without the permission of the grievant,

and he failed to cooperate and be truthful with the OLR during

the course of its investigation.                 The referee said although the

relationship with BA-B was apparently mutual for an extended

period of time, Attorney Atta should have recognized that he
could not provide objective legal services and advice to BA-B

when their relationship had become so personal in nature.

       ¶17   The referee went on to note that Attorney Atta did

ultimately agree to the no contest plea and the factual basis

for it.      The referee further noted that Attorney Atta has no

prior disciplinary history in his over 20 years of practicing

law.     The referee said public reprimands have been imposed for

inappropriate       sexual     relationships          with    clients,     and      some
attorneys    have    even     received      private        reprimands     for     having
                                            9
                                                                     No.        2014AP2150-D



sexual relationships with their clients.                 After review of prior

cases and factoring in both aggravating and mitigating factors,

the   referee      recommended        that    Attorney        Atta     be         publicly

reprimanded and that he pay the full costs of the proceeding.

      ¶18   This court will adopt a referee's findings of fact

unless   they     are   clearly    erroneous.       Conclusions            of     law   are

reviewed de novo.           See In re Disciplinary Proceedings Against

Eisenberg, 2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                              The

court may impose whatever sanction it sees fit, regardless of

the   referee's         recommendation.         See      In     re         Disciplinary

Proceedings      Against    Widule,    2003 WI 34,    261 Wis. 2d 45,          660
N.W.2d 686.

      ¶19   We     adopt     the    referee's      findings          of         fact    and

conclusions of law that Attorney Atta violated the supreme court

rules as alleged in the eight counts set forth above.                              We also

agree with the referee that a public reprimand is an appropriate

sanction    for    Attorney    Atta's    misconduct.          We     note        that   the

misconduct at issue in this case is similar to that in In re
Disciplinary      Proceedings      Against     Ruppelt,       2014 WI 53,   354
Wis. 2d 738, 850 N.W.2d 1.          Like Attorney Atta, Attorney Ruppelt

began a sexual relationship with a client during the course of

representing her.          Like Attorney Atta, Attorney Ruppelt falsely

denied that he was involved in a romantic relationship with his

client, both when confronted by his partners and in his initial

responses to the OLR's investigation.              As in this case, Attorney

Ruppelt ultimately entered into a stipulation and no contest
plea whereby he admitted the misconduct.                      As in Ruppelt, we
                                        10
                                                       No.        2014AP2150-D



conclude that a public reprimand is an appropriate sanction.               We

further agree with the referee that Attorney Atta should bear

the full costs of this proceeding.

    ¶20   IT   IS   ORDERED   that    Othman   M.   Atta     is     publicly

reprimanded for professional misconduct.

    ¶21   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Othman M. Atta shall pay the Office of Lawyer

Regulation the costs of this proceeding, which are $9,187.41.

    ¶22   IT IS FURTHER ORDERED that the Director of the Office

of Lawyer Regulation shall advise the court if there has not

been full compliance with all conditions of this decision.




                                 11
                                                                           No.    2014AP2150-D.awb




       ¶23    ANN WALSH BRADLEY, J.                 (dissenting).            Attorney Othman

M. Atta entered into a stipulation which provides he is not

contesting         the    eight     counts    of    misconduct.                  The   misconduct

centers on Attorney Atta's consensual sexual involvement with a

client that arose during the course of the representation in

divorce      and    immigration       matters.            The      underpinnings            of   this

prohibition are rooted in concerns about conflicts of interest

and    breach      of     fiduciary    rules.            Such      concerns        address        the

essence of the professional relationship.

       ¶24    Truth        telling     also        lies       at     the     heart          of   the

profession——especially truth telling to a tribunal.                                         Attorney

Atta's misconduct included making false statements to a tribunal

by advising the circuit court that the allegations of a romantic

relationship with his client were "entirely without merit" in

violation      of    SCR        20:3.3(a)(1).        Additionally                his   misconduct

includes      making       false     statements          to     the    Office          of    Lawyer

Regulation in violation of SCR 22.03(6), and to opposing counsel
in violation of SCR 20:4.1(a)(1).

       ¶25    I have written in the past, and I do again today,

because the court appears to be too lenient for violations of

this    nature           that     undermine        the        trust    relationship               and

truthfulness required of an attorney.                           See In re Disciplinary

Proceedings Against Ruppelt, 2014 WI 53, ¶32, 354 Wis. 2d 738,

850 N.W.2d 1 (Ann Walsh Bradley, J., dissenting).

       ¶26    Because I conclude that the violations warrant more
than a public reprimand, I respectfully dissent.

                                              1
                                                      No.   2014AP2150-D.awb


    ¶27   I   am   authorized   to   state   that   Justice   SHIRLEY    S.

ABRAHAMSON joins this dissent.




                                     2
    No.   2014AP2150-D.awb




1